OPINION AND DETERMINATION OF OWNERSHIP OF PLOTS W, X, Y, AND Z.
Punefu Siania represented the Fagaima Family under a power of attorney. Punefu is a married man to the Fagaima Family.
Puailoa represented the Puailoa Family.
Pu’u represented the Pu’u Family.
Siaitolo Soaia and Puailoa, members of the Fanasoaia Family, represented it, the last Fanasoaia being deceased.
Savusa represented the Savusa Family.
Meavali Maae and Mataafa represented the Maae Family. Its last matai is deceased.
Muagututia Aano represented the Muagututia Family.
Vaefaga (who together with Faletutulu filed a claim for the Pu’u Family) assisted Pu’u as a representative of the Pu’u Family. Vaefaga and Faletutulu are members of the Pu’u Family.
OPINION OF THE COURT
MORROW, Chief Judge.
The Government of American Samoa instituted proceedings to condemn certain lands in the Tafuna area, viz., the Dairy Farm, the Hansen’s Disease Sanitarium area, and the access roadway thereto. Notice of Condemnation was given. Conflicting claims of ownership of the land and parts thereof were filed with the Registrar of Titles who, pursuant to Section 993(h) of the Code, certified to this Court that there was a dispute among the claimants regarding the ownership of the property and requested the Court to determine its ownership.
At the hearing the Court called various witnesses who gave testimony bearing upon the ownership of the various parts of the land involved.
*441With respect to Plot W as described in the Notice of Condemnation dated November 13, 1959, the uncontradicted testimony was to the effect that this land had been in possession of the Fagaima Family at least from 1932 to 1941, when the Tafuna people were moved out of the area because of the war, and that after the war it was rented by the Fagaima people to the Government which paid rent to the Fagaima people up to about a year ago. The Fagaima people had houses on it between 1932 and 1941. The Fagaima people have had plantations on this land. All of the other claimants admitted to the Court that Plot W was Fagaima land and made no claim to it. The Court is satisfied from the evidence that Plot W is the communal land of the Fagaima Family, and it so finds. It contains 55.75 ± acres.
With respect to Plot X as described in the Notice of Condemnation, the uncontradicted testimony was to the effect that this land had been in the possession of the Maae Family ever since witness Meavali Maae, aged 48 years, was old enough to know things and that Maae Family members had had plantations on it during this time. We are satisfied from the evidence that Plot X is the communal land of the Maae Family, and we so find. All the other claimants admitted to the Court that Plot X was the property of the Maae Family and made no claim to it. Plot X contains 5.32 ± acres.
With respect to Plot Y as described in the Notice of Condemnation, the uncontradicted testimony was to the effect that this plot had been in the possession of the Puailoa Family since prior to the establishment of the Government in 1900; also that the Puailoa Family members had plantations on it for many years and had houses on it also. We are convinced from the evidence that Plot Y at the time of the hearing during the forenoon of January 12, 1961 was the communal land of the Puailoa Family, and we so find. *442All the other claimants admitted to the Court at the hearing that Plot Y was Puailoa land and made no claim to it. Plot Y contains 5.94 ± acres.
It should be noted that the finding of ownership of Plot Y is made as of the time of the hearing, which was during the forenoon of January 12, 1961, and not as of the time of the filing of this Opinion and Determination of Ownership on January 27, 1961. On January 13,1961 the Government of American Samoa filed with the Court a document entitled “Release” signed by T. M. Puailoa (the holder of the matai title Puailoa of Nu’uuli) by the terms of which and for a consideration of $2940.52 (which was $450.00 per acre for 6.107 acres plus interest at 6% per annum from November 13, 1959, the date of Notice of Condemnation, to the date of the release) paid by the Government of American Samoa to T. M. Puailoa, he, “acting by and on behalf of himself and all the members of the Puailoa Family of Nu’uuli,” accepted said $2940.52 “in full compensation and settlement” for 6.107 acres of land “designated as Plots ‘Y’ and (Z(e)’ ” in the area being taken by the Government in these condemnation proceedings. The effect of this document was to convey Plots Y and Z(e) to the Government of American Samoa.
Plots W, X, Y and Z were included in a survey of the Tafuna Airfield admitted in evidence as Claimants’ Exhibit A. However, Plot Z was resurveyed and the resurvey was admitted in evidence as Claimants’ Exhibit B. Plot Z is now a roadway leading to the Dairy Farm, the Hansen’s Disease Sanitarium area and also to the Tafuna Airport. Plot Z as shown on the resurvey is divided into Plots Z(a), Z(b), Z(c), Z(d), and Z(e).
Uncontradicted testimony was introduced showing that for many years prior to the time Plots Z(a), Z(b), Z(c), Z(d) and Z(e), as shown in the resurvey, were taken for a highway the Fanasoaia Family had been in possession of *443and had plantations on Plot Z(a); that likewise for many years prior to the time said land was taken for a highway the Savusa Family had been in possession of and had plantations on Plot Z(b); that likewise for many years prior to the time said land was taken for a highway the Muagututia Family had been in possession of and had plantations on Plot Z(c); that likewise for many years prior to the time said land was taken for a highway the Pu’u Family had been in possession of and had plantations on Plot Z(d); and likewise that for many years prior to the time said land was taken for a highway the Puailoa Family had been in possession of and had plantations on Plot Z(e).
The Court concludes from the evidence and it finds that Plot Z(a) is the communal land of the Fanasoaia Family; that Plot Z(b) is the communal land of the Savusa Family; that Plot Z(c) is the communal land of the Muagututia Family; that Plot Z(d) is the communal land of the Pu’u Family; and that at the same time of the hearing Plot Z(e) was the communal land of the Puailoa Family. Plot Z(a) contains 0.079± acres; Plot Z(b) 0.773± acres; Plot Z(c) 0.100± acres; Plot Z(d) 0.382± acres; and Plot Z(e) 0.167± acres. The admissions to the Court by each and every claimant during the hearing were in accordance with these findings.
DETERMINATION OF OWNERSHIP
Accordingly the Court determines that Plot W containing 55.75 acres more or less and described as follows:
“Beginning at a concrete monument, coordinates Y-32,934.84, X-188,235.24; thence run N 36°14'40" W a distance of 2209.00 feet; thence run N 65°49'30" E a distance of 1125.82 feet to the high water mark of the Tafuna Lagoon; thence run along the shoreline following the high water mark a distance of 3000 feet more or less; thence run S 88°45'20" W a distance of 1097.16 feet to the point of beginning.”
is the communal land of the Fagaima Family.
*444And the Court further determines that Plot X containing 5.32 acres more or less and described as follows:
“Beginning at a concrete monument, coordinates Y-34,090.45 X-186,787.31; thence run N 53°45'20" E a distance of 725.00 feet; thence run S 36°14'40" E a distance of 396.75 feet; thence run S 65°49'30" W a distance of 741.18 feet; thence run N 36°14'40" W a distance of 240.00 feet to the point of beginning.”
is the communal land of .the Maae Family.
And the Court further determines that Plot Y containing 5.94 acres more or less and described as follows:
“Beginning at a concrete monument, coordinates Y-35,740.73, X-187,921.25; thence run S 23°20'40" E a distance of 325.48 feet to a concrete monument; thence continue S 23°20'40" E a distance of 50 feet more or less to the high water mark of the Tafuna lagoon; thence run along the shoreline, following the high water mark a distance of 300 feet more or less; thence run S 65°49'30" E a distance of 384.64 feet; thence run N 36°14'40" W a distance of 396.75 feet; thence run N 53°45'20" E a distance of 681.00 feet to the point of beginning.”
was at the time of the hearing during the forenoon of January 12, 1961 the communal land of the Puailoa Family.
And the Court further determines that 0.079 ± acres in Plot Z, which plot is described in the Notice of Condemnation as follows: *445is the communal land of the Fanasoaia Family; that 0.773 ± acres in said plot is the communal land of the Savusa Family; that 0.100± acres in said plot is the communal land of the Muagututia Family; that 0.382 ± acres in said plot is the communal land of the Pu’u Family; and that 0.167± acres in said plot was at the time of the hearing the communal land of the Puailoa Family. (The above 0.079 ± acres determined to be the communal land of the Fanasoaia Family comprises Plot Z(a) as shown in the aforementioned resurvey. The above 0.773 ± acres determined to be the communal land of the Savusa Family comprises Plot Z(b) as shown in said resurvey. The above 0.100 ± acres determined to be the communal land of the Muagututia Family comprises Plot Z(c) as shown in the said resurvey. The above 0.382 ± acres determined to be the communal land of the Pu’u Family is Plot Z(d) as shown in the said resurvey. And the above 0.167 ± acres determined to be the communal land of the Puailoa Family at the time of the hearing is Plot Z(e) as shown in said resurvey.
*444“Beginning point on the ground, coordinates Y-35,480.59, X-187, 566.39; thence run N 32°34,10" W a distance of 604.59 feet; thence run N 25°00'40" W a distance of 121.50 feet; thence run N 09°08' 20" W a distance of 381.42 feet; thence run N 59°53/10" W a distance of 65.10 feet; thence run N 50°45'35" E a distance of 375.78 feet; thence run S 40°15'20" W a distance of 142.36 feet; thence run S 31°41'35" W a distance of 158.31 feet; thence run S 04°25/25" E a distance of 196.00 feet; thence run S 08°38'55" E a distance of 194.50 feet; thence run S 22°18'40" E a distance of 112.58 feet; thence run S 32°34'40" E a distance of 600.32 feet; thence run S 53°45'20" W a distance of 40.00 feet to the point of beginning.”
*445Costs in the sum of $5.50 are hereby assessed against the claimants in this case. Since the Government instituted these condemnation proceedings, without which such costs would not have been incurred, the Director of Budget and Finance, pursuant to the directive of the Governor of American Samoa (reference GAS/1A over Serial 755) dated December 17,1957, will pay said costs.